Citation Nr: 1119193	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for glaucoma of the left eye, including as a result of exposure to asbestos.

2.  Entitlement to service connection for bladder cancer, including as a result of exposure to asbestos.

3.  Entitlement to service connection for cardiovascular disease, including hypertension and the residuals of a myocardial infarction, including as a result of exposure to asbestos.

4.  Entitlement to service connection for a pulmonary disorder, including as a result of exposure to asbestos.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 video teleconference hearing.

As originally developed, issue 3 was developed as three issues, hypertension, clogged arteries, and residuals of a myocardial infarction.  As these are all interrelated, for the purposes of clarity of discussion, those issues were combined at the hearing and are discussed accordingly herein.


FINDINGS OF FACT

1.  The evidence did not show that it was at least as likely as not that glaucoma of the left eye was due to a disease or injury in service, including exposure to asbestos.

2.  The evidence did not show that it was at least as likely as not that bladder cancer was due to a disease or injury in service, including exposure to asbestos.  Bladder cancer was not shown within one year after separation from service.

3.  The evidence did not show that it was at least as likely as not that cardiovascular disease, including hypertension and the residuals of a myocardial infarction, was due to a disease or injury in service, including exposure to asbestos.  Cardiovascular disease was not shown to be present within the first year after separation from service.

4.  The evidence did not show that it was at least as likely as not that a pulmonary disorder was due to a disease or injury in service, including exposure to asbestos.


CONCLUSIONS OF LAW

1.  Glaucoma of the left eye was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bladder cancer was not incurred in or aggravated by service and cancer may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Cardiovascular disease, including hypertension and the residuals of a myocardial infarction was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A pulmonary disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in June 2009 that explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.   

In addition to providing various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records,  VA treatment records, and a transcript of the Veteran's testimony at the March 2011 hearing.  At his hearing, the Veteran testified that he received disability benefits from the Social Security Administration (SSA) prior to receiving SSA retirement benefits.  However, he testified that he received benefits for a back disorder.  Therefore, the records are not germane to any of the issues on appeal and there was no error in failing to obtain the Veteran's SSA disability records. 

The Veteran was also afforded VA examinations that addressed the etiologies of his claimed disabilities, including their relationship, if any, to the Veteran's in-service exposure to asbestos.

For these reasons, the Board concludes that VA satisfied its duties pursuant to the VCAA in this case.

 Service connection

The Veteran contends that he has left eye glaucoma, bladder cancer, cardiovascular disease, including hypertension and the residuals of a myocardial infarction, and a pulmonary disorder as a result of his military service in the Navy.  Specifically, the Veteran contends that all of these disabilities resulted from his exposure to asbestos or chemicals while he was in service.  The RO conceded the Veteran's possible exposure to asbestos given his military occupational specialty as a maintenance mechanic aboard the U.S.S. McCaffrey. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer and/or cardiovascular disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	(1)  Left Eye Glaucoma

At his hearing, the Veteran testified that in or around 2008 he was experiencing blurry vision in his left eye and was diagnosed with glaucoma.  He thought that this possibly could be related to exposure to toxic paint in service.  VA treatment records show treatment for various ophthalmological conditions including glaucoma.

The Veteran's service treatment records do not show a diagnosis of, or treatment for, left eye glaucoma.

The Veteran was afforded a VA ophthalmological evaluation in January 2010.  At that time, the Veteran did not report any history of trauma, eye neoplasm, or incapacitating periods due to eye disease.  There was no diplopia and no visual field defect.  Funduscopic exam of the eyes was normal.  The Veteran had light perception only in his right eye; however, service treatment records reflect that this problem existed prior to the Veteran's service.  The Veteran had 20/20 distance vision in his left eye, and 20/100 uncorrected near vision that was correctable to 20/20.  Slit lamp findings were normal and the eye lens was intact.  There was no other lens abnormality.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, or eyelash or eyebrow loss.  The examiner diagnosed narrow angle glaucoma in both eyes, amblyopia on the right, and a dense cataract on the right.  The decreased acuity on the right was due to longstanding amblyopia.  The glaucoma was most likely not related to asbestos exposure.

The evidence does not show that it is at least as likely as not that the Veteran's left eye glaucoma is related to a disease or injury in service, including exposure to asbestos or chemicals.  While the Veteran may have been exposed to asbestos and/or chemicals in service, there is no medical evidence that such exposures permanently affected his eyes or caused him to eventually develop glaucoma.  The VA examiner opined that the Veteran's glaucoma, which developed more than 45 years after his service, was most likely not caused by asbestos exposure.  While the Veteran may believe that his glaucoma is due to exposure to asbestos or chemicals, he lacks the specialized expertise that is necessary to establish a link between an in-service exposure and glaucoma that developed decades later.

	(2)  Bladder cancer

At his hearing, the Veteran testified that he first started having problems with his bladder shortly after having a heart attack in 2006.  He noticed some blood in his urine, and examination showed that he had bladder cancer.  This was surgically removed and he was now cancer-free.  VA treatment records reflect treatment for bladder cancer which was removed. 

The Veteran's service treatment records do not show any diagnosis of, or treatment for, bladder cancer.  

A VA examination was conducted to determine the etiology of the Veteran's bladder cancer.  The Veteran developed bladder cancer in late 2008 and surgery was done to remove the cancer in November 2008.  The course since onset was stable and the Veteran did not require current treatment for his bladder cancer.  

There was no history of trauma to the genitourinary system, no neoplasm, and no general systemic symptoms due to genitourinary disease.  The Veteran experienced some dribbling but no urgency, hesitancy, weak stream, dysuria, urine retention, or urethral discharge.  The Veteran reported that he urinated every 2 to 3 hours during the day and once during the night.  There was no urinary leakage and no history of frequent urinary tract infections.  There was no history of urinary tract stones, renal dysfunction, acute nephritis, or hydronephrosis.  The Veteran did experience fatigue, dyspnea, and persistent peripheral edema.  An examination of the Veteran's bladder was normal.  The examiner diagnosed status post (s/p) bladder cancer.

The examiner opined that it was less likely than not that the Veteran's diagnosis of bladder cancer was caused by his exposure to asbestos.  Multiple types of studies generally did not indicate that exposure to asbestos increases the risk of urogenital cancer.  There is insufficient information to show that urogenital cancers are caused by occupational exposure to asbestos.  In contrast, there is a high correlation between the long term use of tobacco and the development of bladder cancer.  Tobacco use is a major risk factor in bladder cancer.  The Veteran's VA treatment records reflect a 49 pack year history of smoking which the Veteran recently quit.  

The evidence does not show that it is at least as likely as not that bladder cancer was due to the Veteran's military service, including exposure to asbestos or chemicals.  There is no medical evidence linking the Veteran's bladder cancer, which onset many years after service, to any in-service exposure.  A VA examination was conducted and the examiner opined that the Veteran's bladder cancer was not due to exposure to asbestos insofar as studies did not support a relationship between occupational asbestos exposure and bladder cancer.  In contrast, the Veteran had a long history of smoking which is associated with the development of bladder cancer.  While the Veteran may believe that his bladder cancer is due to exposure to asbestos or chemicals in service, he lacks the specialized expertise necessary to determine the existence of an association between an in-service exposure and cancer that developed decades after service.

(3)  Cardiovascular disease to include hypertension and
myocardial infarction residuals.

At his hearing, the Veteran testified that he did not have high blood pressure in the service.  He was told he had high blood pressure when he got a new VA primary care doctor.  He did not identify when this occurred, but it apparently occurred around or after the time of his heart attack in 2006 based on the context of his testimony.  VA treatment records document that the Veteran has hypertension.

The Veteran's service treatment records do not documents a diagnosis of, or treatment for, hypertension. 

The Veteran was afforded a VA examination with respect to his hypertension in January 2010.  At that time, the Veteran was asymptomatic but treated with multiple medications.  There was no history of hospitalization or surgery associated with hypertension.  There was no history of hypertensive renal disease, stroke or transient ischemic attack related to hypertension, nosebleeds related to hypertension, or headaches related to hypertension.  There was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, or fatigue.  There was a positive history of myocardial infarction in 2006, hypertension, and dyspnea at rest.  There was no history of other hypertensive related disease.  At the time of the examination the Veteran's blood pressure was 150/90.  The Veteran had 2+ pitting edema in both legs.  The examiner diagnosed hypertension.

The examiner opined that it was less likely then not that the Veteran's hypertension was caused by his exposure to asbestos.  Asbestos exposure is not associated with hypertensive vascular disease.  Rather, the Veteran's hypertension was caused by hardened arteries associated with a 49 pack year history of tobacco use, age, and family history.  

The evidence does not show that it is at least as likely as not that hypertension is due to a disease or injury that occurred in service, including exposure to chemicals or asbestos.  There is no medical evidence of a relationship between the Veteran's hypertension and any in-service exposures to chemicals or asbestos.  The VA examiner opined that the Veteran's hypertension was not related to asbestos exposure because there is no association between asbestos exposure and hypertensive vascular disease.  While the Veteran may believe that his hypertension was caused by exposure to asbestos or chemicals in service, he lacks that expertise that is necessary to indicate an association between an in service exposure and hypertension that developed decades after service.

The Veteran testified that he had an operation on his carotid arteries in 2007 or 2008.  He had his heart and artery repaired in Boston. VA treatment records reflect that the Veteran had right carotid stenosis and known left carotid occlusion. 

A VA examination in January 2010 indicated that the Veteran was diagnosed with a clogged artery in his neck in 2009.  The left carotid artery is occluded.  The right side had 90%+ stenosis prior to surgery.  The Veteran had surgery on the right side to open the artery in mid 2009.  The left side was not touched.  The Veteran has a strong family history of vascular disease.  The course since onset was stable and the Veteran was currently treated with medication.  

There was no history of vascular trauma, vascular neoplasm, aneurysm, arteriosclerosis obliterans, or thromboangitis obliterans.  There was no history of arteriovenous fistula, varicose veins or post-phlebitic syndrome, erythromelgaia, angioneurotic edema, or Raynaud's phenomenon.  There was bilateral carotid artery disease.  The left artery was 100% occluded.  The right artery has 49% stenosis after surgery.  A loud bruit is heard. 

The VA examiner opined that the Veteran's coronary artery disease was not caused or aggravated by his exposure to asbestos.  Asbestos exposure is not associated with large vessel vascular disease.  The Veteran's carotid artery disease was caused by a 49 pack year history of tobacco use and family history. 

It is not at least as likely as not that the Veteran's carotid artery disease (claimed as clogged arteries) was caused by an in-service disease or injury, including exposure to chemicals or asbestos.  There is no medical evidence indicating that there is a relationship between the Veteran's carotid artery disease and exposure to asbestos or chemicals.  A VA examiner opined that the Veteran's carotid artery disease was not due to exposure to asbestos as there is no association between asbestos exposure and large vessel vascular disease.  Rather, he attributed the Veteran's carotid artery disease to smoking and family history.  While the Veteran may believe that his carotid artery disease is due to exposure to asbestos or chemicals, he lacks the specialized expertise that is necessary to ascertain a relationship between an in service exposure and carotid artery disease that developed more than 45 years after his service.

At his hearing, the Veteran testified that he had a myocardial infarction in 2006.  VA treatment records confirm the history of a myocardial infarction. 

The Veteran's service treatment records do not show a diagnosis of, or treatment for, myocardial infarction.  

The Veteran was afforded a VA examination of his heart in January 2010.  In 2006 the Veteran developed chest pain with a burning sensation in his chest,  Evaluation revealed a heart attack.  Testing revealed coronary artery disease.  He had one stent placed. Currently he has no chest pain and does not use nitroglycerin. 

There was no history of cardiac trauma or cardiac neoplasm.  There was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope or fatigue.  There was a positive history of myocardial infarction, hypertension, and dyspnea at rest.  No continuous medication was required for heart disease.  

There was no evidence of congestive heart failure or pulmonary hypertension. S1  and S2 heart sounds were present.  There were no extra heart sounds.  The rhythm was regular. There were decreased breath sounds.  A perfusion scan in May 2009 showed a normal heart size.  Ejection fraction was greater than 50%.

The examiner opined that it was less likely than not that the Veteran's coronary artery disease s/p one stent (claimed as residuals of a heart attack) was caused or aggravated by exposure to asbestos.  Asbestos exposure is not associated with coronary vessel vascular disease.  Coronary artery disease was associated with the Veteran's 49 pack year history of smoking, age, and family history. 

The evidence does not show that it is at least as likely as not that the Veteran's coronary artery disease s/p one stent was due to a disease or injury in service, including exposure to asbestos or chemicals.  There is no medical evidence of an association between the Veteran's coronary artery disease and any in service exposure.  The VA examiner opined that the Veteran's coronary artery disease was not due to asbestos exposure because asbestos exposure is not associated with coronary vessel vascular disease.  Rather, the Veteran's coronary artery disease was due to smoking, age, and family history.  While the Veteran may believe that his coronary artery disease was caused by exposure to asbestos or chemicals, he lacks the expertise that is necessary to establish a causal connection between an in service exposure and coronary artery disease that caused a heart attack more than 4 decades after his service.

	(4)  Pulmonary disorder

At his hearing, the Veteran testified that he first experienced breathing problems right after his heart attack in 2006.  The Veteran testified that his doctor told him that he needed to stop smoking at that time and he did quit.  He testified that he started smoking in the Navy. 

The Veteran's service treatment records do not reflect that the Veteran had any trouble breathing in service.

At his examination, the Veteran reported that he had trouble breathing, dyspnea at rest, and would get fatigued easily.  He continued to have trouble breathing after he quit smoking.  He also had a productive cough.

The Veteran's pulmonary problems were treated with a daily use inhaled bronchodilator.  This slowed disease progression.  There was no history of hospitalization or surgery, respiratory system trauma, or swelling.  There was no history of a non-productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  There was a positive history of a productive cough, wheezing, and dyspnea.  The Veteran reported that he develops coughing if there is a change in the weather and if he gets excited. 

He had decreased right and left breath sounds.  There was no asthma.  There was normal diaphragm excursion and chest expansion.  There were no conditions that could be associated with pulmonary restrictive disease.  There was no chest wall scarring or deformity and no signs of significant weight loss or malnutrition.

X-rays of the chest showed chronic obstructive pulmonary disease (COPD) with prominent hyperinflation is suspected.  There were no obvious infiltrates, atelectasis, effusion, or pneumothorax and the heart was not enlarged.  There was mild osteophyte formation.  

Spirometry showed that FVC, FEV1, and FEV1/FVC ration are severely decreased.  There was significant improvement in FVC and FEV1 after bronchodilator.  There was a mixed obstructive/restrictive defect.  The diffusing capacity was also decreased. 

The examiner opined that it was less likely than not that the Veteran's COPD was due to his exposure to asbestos and that it was not aggravated by asbestos exposure.  Asbestos exposure usually first causes pleural thickening and/or pleural plaques in the lungs but the Veteran did not have any pleural disease on x-rays.  The examiner opined that the Veteran's COPD was attributable to his history of smoking.

The evidence does not show that it is at least as likely as not that the Veteran's COPD was due to a disease or injury in service, including exposure to chemicals or asbestos.  There is no medical evidence of an association between the Veteran's COPD and exposure to chemicals or asbestos in service.  The VA examiner opined that the Veteran's COPD was not due to asbestos exposure because the Veteran did not have the pleural plaques or pleural thickening that is associated with asbestos related respiratory disorders.  Rather, he attributed the Veteran's COPD to his history of smoking.  While the Veteran may believe that his COPD is due to his asbestos exposure, he lacks the expertise that is necessary to establish a relationship between asbestos or chemical exposure in service and the development of COPD more than 4 decades after service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to all of the claims that are decided herein because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

ORDER

Service connection for glaucoma of the left eye is denied.

Service connection for the residuals of bladder cancer is denied.

Service connection for cardiovascular disease, to include hypertension and the residuals of a myocardial infarction is denied.

Service connection for a pulmonary disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


